t c summary opinion united_states tax_court timothy owen micek petitioner v commissioner of internal revenue respondent docket no 13679-09s filed date timothy owen micek pro_se nick g nilan for respondent haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows year deficiency dollar_figure big_number big_number big_number addition_to_tax sec_6651 dollar_figure big_number big_number the determined deficiencies were the result of the denial of deductions for alimony paid that were claimed on petitioner’s tax returns for the years at issue we must decide whether petitioner is entitled to the alimony deductions under sec_215 the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in washington when he filed this petition petitioner and karen micek ms micek were married on date and had two children during their marriage petitioner and ms micek separated in at which time petitioner resided in new jersey and ms micek resided in pennsylvania in petitioner and ms micek orally agreed that petitioner would help support ms micek by paying her dollar_figure every weeks to memorialize this agreement on date petitioner signed a spousal support affidavit stating that he promised to pay ms micek dollar_figure biweekly via direct deposit a notary public of the state of new jersey notarized the spousal support affidavit throughout the years at issue petitioner made payments to ms micek pursuant to the spousal support affidavit while petitioner was making payments he was diagnosed with multiple sclerosis and was forced to stop working as a result in petitioner stopped making the required_payments on date petitioner’s attorney received a letter from ms micek’s attorney inquiring why petitioner had terminated the alimony expense payments petitioner filed an action for divorce in the superior court of new jersey bergen county family division the superior court on date the superior court entered a judgment of divorce on date the superior court entered an amended final judgment of divorce neither judgment incorporated the terms of the spousal support affidavit and both petitioner and ms micek waived any right to payment of support or alimony petitioner timely filed his form sec_1040 u s individual_income_tax_return for the years at issue on date respondent issued a notice_of_deficiency disallowing petitioner’s deductions for alimony paid petitioner timely filed his petition with this court on date discussion sec_215 provides that an individual is allowed as a deduction the amount equal to the alimony or separate_maintenance payments made during such individual’s taxable_year alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 sec_215 alimony_or_separate_maintenance_payment is defined as any payment in cash that satisfies the four requirements listed under sec_71 the first such requirement is that the payment be received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 sec_71 defines a divorce_or_separation_instrument as a decree of divorce or a written instrument incident to such a decree a written_separation_agreement or a decree requiring a spouse to make payments for the support or maintenance of the other spouse a divorce or separation agreement must be made in writing 66_tc_308 2in addition to requiring that payments be received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 generally requires that the divorce_or_separation_instrument not designate a payment as one that is not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 the payee spouse and the payor spouse not be members of the same household at the time the payments are made and there be no liability to make payments for any period after the death of the payee spouse respondent does not dispute that these requirements have been met further respondent does not dispute the amounts of the payments made leventhal v commissioner tcmemo_2000_92 ellis v commissioner tcmemo_1990_456 a payment made pursuant to an oral agreement is not a payment made pursuant to a divorce_or_separation_instrument unless there is some type of written instrument memorializing the agreement herring v commissioner supra osterbauer v commissioner tcmemo_1982_266 writings that do not represent a meeting of the minds of the parties do not constitute a written_separation_agreement within the meaning of sec_71 azenaro v commissioner tcmemo_1989_224 the writing requirement does not however specify the medium that may be used nor the form the writing must take leventhal v commissioner supra ellis v commissioner supra osterbauer v commissioner supra further there is no requirement that the writing be signed by both husband and wife 13_tc_1092 petitioner bears the burden of proving respondent’s determinations are incorrect see rule a the issue before us is whether the spousal support affidavit qualifies as a written separation instrument as defined by sec_71 the spousal support affidavit is a written instrument signed by petitioner promising to pay ms micek dollar_figure every weeks as discussed above a separation instrument does not require a specific medium or form and does not have to be signed by both husband and wife further even though ms micek did not sign the spousal support affidavit petitioner testified that he reached an oral agreement with ms micek with respect to support payments during their separation this meeting of the minds not only is memorialized by the spousal support affidavit but also is supported by the letter from ms micek’s attorney received by petitioner’s attorney on date describing the payments she had been receiving from petitioner as alimony payments accordingly the spousal support affidavit qualifies as a written separation instrument as defined by sec_71 and petitioner is entitled to his claimed alimony deductions for the years at issue in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
